Walker, J.
No objection was taken to the charge of the court by the appellant or his counsel on the trial, and we find no such errors or misdirections as would, entitle the appellant to a new trial under the first assignment for error.
In the second assignment it is clear that counsel have mistaken the law.
Placing the State’s witnesses under the rule will not deprive the district attorney of the right to confer with them in a proper manner; this is Ms privilege, and, moreover, may be regarded as Ms duty.
Nor is it any infraction of the law, breach of professional etliics, or cause of suspicion against the conduct of either the attorney or witness, that counsel should freely confer with their own witness both before and during the trial of any cause, civil or criminal. A witness should not be called from the stand while giving his evidence to be spoken to by counsel. This would be bad practice, and subject to great abuse; but all honest and proper communications between counsel and witnesses is proper, and ought not to be discouraged or suppressed.
The evidence in this case is not conflicting, nor is it weakened by improbabilities ; and although not so voluminous as in some cases, we tMnk it warranted no other verdict than that returned by the jury.
The judgment is therefore affirmed.
Affirmed.